             Case 19-09027                Doc       Filed 06/03/19       Entered 06/03/19 13:12:24                         Desc Main
                                                        Document         Page 1 of 5
Fill in this information to identify the case:

Debtor 1                   Willie Thompson
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Northern        District of      Illinois
                                                                                        (State)

Case number              19-09027



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                             12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        Ocwen Loan Servicing, LLC as servicer for The Bank                 Court claim no. (if known):   7
                               of New York Mellon Trust Company, National
                               Association fka The Bank of New York Trust Company,
                               N.A., as Trustee for Residential Asset Mortgage
                               Products, Inc., Mortgage Asset-Backed Pass-Through
                               Certificates Series 2006-RP4


      Last 4 digits of any number you use to
      Identify the debtor’s account:                 6654

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                    Dates incurred                                     Amount
1.       Late Charges                                                                                               (1)
2.       Non-sufficient funds (NSF) fees                                                                            (2)
                                                                        $150.00 04/29/19 (PLAN
                                                                        REVIEW); $500.00 05/23/19
                                                                        (OBJECTION TO
                                                                        CONFIRMATION); $150.00
                                                                        06/03/19 (POST PETITION FEE
3.       Attorney Fees                                                  NOTICE);                                    (3)    $800.00
4.       Filing fees and court costs                                                                                (4)
5.       Bankruptcy/Proof of claim fees                                                                             (5)
6.       Appraisal/Broker’s price opinion fees                                                                      (6)
7.       Property inspection fees                                                                                   (7)
8.       Tax Advances (non-escrow)                                                                                  (8)
9.       Insurance advances (non-escrow)                                                                            (9)
         Property preservation expenses.
10.      Specify:________________                                                                                   (10)
         Other.
11.      Specify:_____________________________________                                                              (11)
         Other.
12.      Specify:_____________________________________                                                              (12)
         Other.
13.      Specify:_____________________________________                                                              (13)
         Other.
14.      Specify:_____________________________________                                                              (14)

Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 1
            Case 19-09027                 Doc         Filed 06/03/19               Entered 06/03/19 13:12:24              Desc Main
                                                          Document                 Page 2 of 5
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




Debtor 1               Willie Thompson                                                      Case number (if known)   19-09027
                      First Name     Middle Name          Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Brenda Likavec                                                         Date        6/3/2019
                        Signature



Print                   Brenda Likavec                                                             Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code



Contact phone           (630) 794-5300                                                             Email      ND-One@il.cslegal.com

                                                                                                                                      File #14-19-04147




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
         Case 19-09027             Doc     Filed 06/03/19   Entered 06/03/19 13:12:24       Desc Main
                                               Document     Page 3 of 5
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on June 3, 2019 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on June 3, 2019.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice through
ECF
Willie Thompson, Debtor(s), PO Box 732, Dolton, IL 60419
Justin R. Storer, Attorney for Debtor(s), 53 W. Jackson Boulevard Suite 1115, Chicago, IL 60604 by
electronic notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Brenda Likavec


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
FILE #(14-19-04147)

NOTE: This law firm is a debt collector.
           Case 19-09027          Doc      Filed 06/03/19 Entered 06/03/19 13:12:24                Desc Main
                                               Document    Page 4 of 5 REDACTED
                                                PERSONAL INFORMATION
Invoice #                                                                                 INVOICE DATE: 05/08/2019

Invoice Submitted By:                                          Order Information:
Codilis and Associates - Codilis and Associates                Order #:
15                                                             Order Date: 04/01/2019
W030 North Frontage Rd. SUITE 100                              Order Type: Reorganization Plan
Burr Ridge IL 60527                                            Loan #:
630-241-4300                                                   Property Address: 14409 Chicago Rd, Dolton, IL 60419
Vendor ID #



Invoice Submitted To:                                          Payment Information:
Ocwen Loan Servicing,                                          Confirmation #:
1661 Worthington Rd. Suite 100,                                Method: ACH
West Palm Beach, FL 33409                                      Payment Date: 05/16/2019
561-682-8000



LINE #       EXPENSE CODE         CATEGORY CODE      DESCRIPTION                      SERVICE DATE              AMOUNT
                                                     Review of Plan and Notice of
1            FB42                 FB4212                                              04/29/2019                               $150.00
                                                     Appearance-(Rec from Brwr)
                                                                             Total:                                         $150.00



Plan Review Recoverable provided you file any required
post-petition fee notice within 180 days of the charge being
incurred in accordance with BK Rule 3002.1.




Invoice management powered by:                                                                           05/21/2019 05:52:07 UTC Status: Approved
           Case 19-09027          Doc      Filed 06/03/19 Entered 06/03/19 13:12:24                Desc Main
                                               Document   Page 5 of 5 REDACTED
                                               PERSONAL INFORMATION
Invoice #                                                                                 INVOICE DATE: 05/24/2019

Invoice Submitted By:                                          Order Information:
Codilis and Associates - Codilis and Associates                Order #:
15                                                             Order Date: 04/01/2019
W030 North Frontage Rd. SUITE 100                              Order Type: Reorganization Plan
Burr Ridge IL 60527                                            Loan #:
630-241-4300                                                   Property Address: 14409 Chicago Rd, Dolton, IL 60419
Vendor ID #



Invoice Submitted To:                                          Payment Information:
Ocwen Loan Servicing,                                          Confirmation #:
1661 Worthington Rd. Suite 100,                                Method: ACH
West Palm Beach, FL 33409                                      Payment Date: 05/29/2019
561-682-8000



LINE #       EXPENSE CODE         CATEGORY CODE       DESCRIPTION                     SERVICE DATE              AMOUNT
                                                      Objection to Confirmation-
1            FB42                 FB4204                                              05/23/2019                               $500.00
                                                      (Recoverable from Borrower)
                                                                             Total:                                         $500.00



Objection to Confirmation Recoverable provided you file
any required post-petition fee notice within 180 days of the
charge being incurred in accordance with BK Rule 3002.1.




Invoice management powered by:                                                                           05/30/2019 05:48:49 UTC Status: Approved
